Citation Nr: 0334226	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  98-05 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD), in excess of 30 percent prior to 
February 24, 1999; in excess of 50 percent prior to December 
13, 1999; and in excess of 70 percent disabling from February 
1, 2000.

3.  Entitlement to an effective date earlier that October 26, 
1992, for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from July 1961 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

In June 2002, the veteran withdrew his request for a hearing 
to be held at the RO.  

In May 2003, the veteran withdrew his appeal for entitlement 
to an effective date for a total rating due to 
unemployability.

The Board will address the issue of entitlement to an initial 
evaluation for PTSD, in excess of 30 percent prior to 
February 24, 1999; in excess of 50 percent prior to December 
13, 1999; and in excess of 70 percent disabling from February 
1, 2000, in the Remand section of this action. 








FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran's service-connected chondromalacia of the 
left knee is manifested by moderate instability and 
subluxation.  

3.  The RO last denied the veteran's claim of entitlement to 
service connection for a PTSD in a November 1989 rating 
decision; the veteran was notified of the decision in later 
in November 1989 but did not appeal.

4.  Thereafter, an application to reopen his claim of 
entitlement to service connection for a psychiatric disorder 
was not received until October 26, 1992; the RO subsequently 
granted reopening of the claim based on new and material 
evidence other than service department records.  

5.  After the last final rating decision issued in November 
1989 and before October 26, 1992, there is no communication 
from the veteran or his representative that constitutes a 
formal claim or that may be construed as an informal claim 
for service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess 20 percent rating for 
chondromalacia of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
§§ 4.7, 4.71a, Diagnostic Code 5257 (2003).  

2.  The criteria for an effective date earlier than October 
26, 1992, for the award of service connection for PTSD have 
not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).  Information means 
non-evidentiary facts, such as the veteran's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) overruled in part by Kuzma 
v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003); 
VAOPGCPREC 11-2000 (Nov. 27, 2000) (determining that the VCAA 
is more favorable to claimants than the law in effect prior 
to its enactment).  As discussed below, VA fulfilled its 
duties to inform and assist the appellant on this claim.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the appellant is not prejudiced by appellate 
review.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim. VCAA, codified as amended at 38 U.S.C.A. §§ 5102 and 
5103 (West 2002). The Board finds that with respect to the 
claims addressed herein, the veteran was notified of the 
evidence required to grant his claims by the relevant 
statements and supplemental statements of the case, the 
December 1996 Board remand, and correspondence from the RO.  
The discussion therein adequately informed the veteran of the 
information and evidence needed to substantiate his claims, 
thereby meeting the notification requirements of the VCAA. 
Thus, there is no outstanding duty to inform the veteran that 
any additional information or evidence is needed.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the veteran's claims. VCAA 
codified at 38 U.S.C.A. § 5103A (West 2002). As to this duty 
to assist, it is observed that the veteran's service medical 
records have been associated with the claims file, and the RO 
obtained the records of the veteran's relevant post-service 
medical treatment that he indicated were available. Under 
these circumstances, the Board finds that, as with the notice 
requirements of the VCAA, the development requirements of 
that law also have been met. The RO requested additional 
evidence and explained the VA's legal duty to assist the 
veteran in the September 2003 supplemental statement of the 
case, which was sent to the veteran's address of record, and 
notified the veteran of the type of evidence necessary to 
substantiate his claims. It informed him that it would assist 
in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA. See Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. 
June 19, 2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). Therefore, the 
Board may proceed to address the merits of the veteran's 
claims.

The Board emphasizes that the RO has made numerous attempts 
to obtain further information as to available medical 
evidence and to schedule VA medical examinations for the 
purpose of obtaining opinions addressing the current state of 
the veteran's service-connected left knee disorder, and VA 
examined the veteran's left knee in August 2003.  Based on 
these particular facts, there is no further action that must 
be undertaken to comply with the provisions of the VCAA.

II.  Increased rating for chondromalacia of the left knee

The veteran filed a claim in December 1996 for entitlement to 
a rating in excess of 20 percent for chondromalacia of the 
left knee.  He has consistently maintained during the 
pendency of this appeal that he experiences left knee 
problems warrant an increased rating.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2003) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's appeal. The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes. Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities.

The veteran has appealed the rating decision denying a rating 
in excess of 20 percent disabling for chondromalacia of the 
left knee. 38 C.F.R. § 4.71a. The rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) is that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003). The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran. 38 C.F.R. § 4.3 (2003).

The RO assigned a 20 percent rating pursuant to Diagnostic 
Code 5257 for chondromalacia of the left knee in a July 1993 
rating decision.  The veteran did not appeal.  In December 
1996, the veteran filed a claim for entitlement to a rating 
in excess of 20 percent for chondromalacia of the left knee.  
In a November 1997 rating decision, the RO denied a rating in 
excess of 20 percent for chondromalacia of the left knee 
pursuant to Diagnostic Code 5257.  

Diagnostic Code 5257 contemplates instability and 
subluxation.  A 20 percent disability evaluation is warranted 
where there is recurrent subluxation of lateral instability 
which is moderate; a 30 percent disability rating is 
warranted when it is severe.  38 C.F.R. Part 4, Diagnostic 
Code 5257 (2003).  

VA Office of General Counsel provided guidance concerning 
increased rating claims for knee disorders. In essence, VA 
General Counsel stated that compensating a claimant for 
separate functional impairment under Diagnostic Code 5257 and 
5003 does not constitute pyramiding. See VAOPGCPREC 23-97 
(July 1, 1997). In summary, the General Counsel held in 
VAOPGCPREC 23-97 that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating must be based upon additional disability. When a knee 
disorder is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion under Diagnostic 
Code 5260 or 5261 in order to obtain a separate rating for 
arthritis. If the veteran does not at least meet the criteria 
for a zero-percent rating under either of those codes, there 
is no additional disability for which a rating may be 
assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also x-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.

The Board finds that a rating in excess of 20 percent is not 
warranted pursuant to Diagnostic Code 5257 because the 
evidence of record does not more nearly approximate severe 
instability or subluxation.  A VA examiner noted by history 
in a September 1997 report that the veteran used a cane for 
support and he used a brace for the left knee for support.  
The veteran also took medication for left knee pain relief.  
Objective examination revealed that the veteran had a very 
marked positive anterior drawer and Lachman's Test.  The left 
knee had a moderate effusion, with mild laxity.  The 
examiner's impression was that the veteran had left knee 
ligament instability secondary to anterior cruciate ligament 
tear as well as probable posteromedial corner injury.  

According to a February 1999 orthopedic examination report, 
the objective findings included swelling of the left knee.  
The left knee had mild effusion that was no worse than the 
right knee.  There was a positive Lachman of the left knee, 
which was approximately 1+.  The examiner noted that no 
significant medial or lateral laxity of the left knee was 
observed.  The examiner's impression was that the veteran had 
an anterior cruciate ligament injury to the left knee with 
mild effusion.  The left knee swelling was probably 
multifactorial due to other significant medical problems.

In October 2000, a VA examiner reported that the veteran's 
left knee had flexion to 90 degrees, as opposed to 140 
degrees normal flexion, and extension to zero degrees, which 
was normal extension.  The examiner noted that there was no 
medial or lateral collateral ligament laxity with no noted 
anterior or posterior cruciate ligament laxity.  The veteran 
did complain of pain during the Lachman maneuver.  He had no 
medial or lateral meniscus popping when the veteran performed 
the McMurray test.  The examiner diagnosed morbid obesity of 
the left knee.

According to an August 2003 VA examination report, the 
examiner noted that the veteran ambulated with a cane and he 
was wearing a brace on his left knee.  The left knee had 
flexion to 110 degrees and extension to zero degrees.  The 
examiner described crepitation on motion and tenderness 
mainly about the patella and under the patellar area.  The 
veteran had a 15 millimeter anterior drawer sign and a 
Lachman test, and there was 1+ swelling in the left knee.  
The diagnosis was early degenerative joint disease of the 
left knee with chondromalacia of the patella and instability.

Nevertheless, this evidence does not more nearly approximate 
the criteria for severe instability or subluxation under 
Diagnostic Code 5257.  The evidence discussed above does not 
describe the veteran's service-connected chondromalacia in 
terms of severe impairment.  In reviewing an unrelated 
September 2003 rating decision, the Board notes that the RO 
assigned a separate 10 percent rating based on range of 
motion for degenerative joint disease of the left knee under 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2003).  As noted 
above, disability ratings evaluated under Diagnostic Code 
5257 are separate from disability ratings evaluated under 
diagnostic codes for range of motion under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5260 and 5261.  See VAOPGCPREC 
23-97; VAOPGCPREC 9-98.  Therefore, the issue of rating the 
range of motion for degenerative joint disease of the left 
knee is not before the Board, and the Board must limit the 
scope of this decision to the manifestations of instability 
and/or subluxation.  

Prior to the September 2003 rating decision, the RO rated the 
veteran's chondromalacia of the left knee under Diagnostic 
Code 5257.  For an unexplained reason, the RO listed 
38 C.F.R. § 4.71a, Diagnostic Code 5014 for osteomalacia, 
which is rated based on range of motion, instead of 
Diagnostic Code 5257 for the veteran's chondromalacia of the 
left knee.  The Board finds that Diagnostic Code 5014 is not 
appropriate for the veteran's claim of a rating in excess of 
20 percent for left knee chondromalacia, which is in 
appellate status, because the RO addressed the issue of left 
knee range of motion in the September 2003 rating decision 
for degenerative joint disease of the left knee, which is not 
in appellate status.  

Therefore, the Board finds that a rating in excess of 20 
percent is not warranted for instability and/or subluxation 
under Diagnostic Code 5257.  The Board has carefully 
considered the "positive" evidence represented by the 
veteran's contentions submitted by and on behalf of the 
veteran asserting a higher level of disability due to his 
chondromalacia of the left knee than is reflected by the 20 
percent rating currently assigned, but concludes that this 
subjective evidence is outweighed by the more objective 
recent "negative" clinical evidence of record. See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992). Thus, the claim 
for an increased rating must be denied.

The Board's decision, above, is based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities (38 C.F.R. Part 4), inasmuch as there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's chondromalacia of the left knee.  In 
this regard, the Board notes that there has been no showing 
that the chondromalacia of the left knee has caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), or necessitated frequent periods 
of hospitalization, or that the disability otherwise renders 
impracticable the application of the regular schedular 
standards. The veteran contends that he lost his job with a 
VA hospital and has been unable to gain subsequent 
employment.  The evidence supplied by the February 1999 
Office of Personnel Management (OPM) reveals that the veteran 
resigned from his position with a VA hospital.  The OPM did 
not indicate that he was released due to chondromalacia of 
the left knee.  Subsequent letters from potential employers 
essentially indicate that the veteran was not hired as a 
result of factors that were unrelated to his chondromalacia 
of the left knee. 

Finally, the Board has given consideration to the potential 
application of 38 C.F.R. § 3.321(b)(1), but the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321.  The 
current evidence of record does not demonstrate, nor has it 
been contended, that the manifestations of the veteran's 
chondromalacia of the left knee has resulted in frequent 
periods of hospitalization.  Further, there is no evidence 
that the veteran's left knee problems have interfered in any 
meaningful way with his employment.  The evidence shows that 
his employer did not discharge the veteran on account of his 
left knee.  Accordingly, with the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO, for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation, is not warranted.



III.  Effective date for service connection for PTSD

The effective date of an award of service connection based on 
a claim received more than one year after a veteran's 
discharge from service or based on a claim reopened on the 
basis of the receipt of new and material evidence after a 
final disallowance will be the later of the date of receipt 
of claim or the date entitlement arose unless the claim was 
reopened on the basis of new and material evidence consisting 
of service department records.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2003).  

The veteran essentially contends that he displayed 
manifestations of PTSD prior to the effective date assigned 
in October 1992.  He maintains that the effective date for 
his award of entitlement to service connection for PTSD 
should be the date of receipt of his original claim of 
entitlement to service connection, which was on April 16, 
1982, if not the date of his discharge in February 1968.  

The Board has found no reason to doubt the credibility of the 
veteran's contentions and the evidence regarding the 
inception of his PTSD.  In fact, the record reflects that the 
veteran has been granted service connection for PTSD due to 
stressful events during his military service.    

The pertinent and undisputed facts in this case are that the 
veteran filed an original claim with the Washington, D.C. RO 
for entitlement to service connection for a nervous disorder 
on April 16, 1982.  In October 1982, the RO denied the 
veteran's original claim for service connection for PTSD. 
There is no evidence of record indicating that the veteran 
was notified of this decision. The case was subsequently 
transferred to the RO in New Orleans, Louisiana.  The veteran 
again claimed entitlement to service connection for PTSD in 
January 1989. In November 1989, the RO in New Orleans, 
Louisiana denied entitlement to service connection for PTSD, 
apparently on the grounds that new and material evidence had 
not been submitted. The veteran was notified of this decision 
in that same month.  The veteran did not appeal the November 
1989 RO decision, and that was final.
 
This appeal arises from a July 1993 rating decision of the RO 
in New Orleans, Louisiana that denied the veteran's claim for 
service connection for PTSD on the merits.  The Board 
remanded the issue of whether to reopen service connection 
for PTSD based on new and material evidence.  In an April 
1997 rating decision, the RO granted service connection for 
PTSD and assigned a 30 percent rating effective from October 
26, 1992, which was the date that the RO received the 
veteran's most recent claim to reopen.
 
The veteran contends that an effective date for service 
connection should be assigned prior to October 26, 1992.  
Under the law, the earliest possible effective date and the 
appropriate effective date in this case is the date of 
receipt of the reopened claim, which is October 26, 1992.    


ORDER

Entitlement to a rating in excess of 20 percent rating for 
chondromalacia of the left knee, involving instability and 
subluxation of the left knee, is denied.

Entitlement to an effective date earlier than October 26, 
1992, for the award of service connection for PTSD is denied.


REMAND

The veteran is appealing the original disability ratings 
assigned for PTSD following an award of service connection.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In such a 
case as this it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  As described below, the 
Board finds that an examination is necessary in order to 
accurately determine the appropriate disability evaluation 
for the veteran's PTSD. 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Federal Circuit made a conclusion similar to the one reached 
in Disabled Am. Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify letter is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant of the appropriate 
time to respond to a VCAA notice.  

This case is complicated by the veteran's documented violent 
history.  He is currently assigned a 70 percent rating for 
PTSD.  During the last VA psychiatric examination in April 
2000 at the New Orleans VA Medical Center (VAMC), the veteran 
reportedly attacked the VA examiner with no subsequent sign 
of remorse.  Nevertheless, it is unclear whether the 
veteran's violent behavior is a result of his service 
connected PTSD and, if so, whether it renders him 
unemployable without regard to any other service or 
nonservice-connected disability.  Therefore, the Board will 
remand this issue for a VA psychiatric examiner to review the 
record in order to determine the current state of the 
veteran's PTSD.

The Board notes that during the pendency of the veteran's 
appeal, the diagnostic criteria for evaluating psychiatric 
disabilities, including PTSD, changed, effective in November 
1996.  Where the law or regulation changes after a claim has 
been filed but before the administrative or judicial appeal 
process has been concluded, the veteran is entitled to the 
application of the version of the regulation that is more 
favorable to him from the effective date of the new 
regulation, but only the former criteria are to be applied 
for the period prior to the effective date of the new 
criteria.  VAOPGCPREC 3-2000 (April 10, 2000), published at 
65 Fed. Reg. 33,422 (2000).

To ensure that VA has met any duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); the recent decision in 
Paralyzed Veterans of America, 345 F.3d 
1334; and any other applicable legal 
precedent are fully complied with and 
satisfied, including informing the 
veteran of the period of time which he 
has to submit additional evidence.

?	The RO must notify the veteran 
as to what evidence is needed 
to support his initial rating 
claim for PTSD, what evidence 
VA will develop, and what 
evidence the veteran must 
furnish to warrant a favorable 
decision.  

?	Specifically, the RO should 
request the veteran to provide 
the names, addresses and 
approximate dates of treatment 
or evaluation for all VA and 
non-VA health care providers 
who have treated or evaluated 
him for PTSD since September 
2003. When the requested 
information and any necessary 
authorization are received, the 
RO should obtain a copy of all 
indicated records.

2.  After any records obtained as a 
result of the foregoing development have 
been associated with the claims folders, 
then the RO should make arrangements with 
the appropriate VA medical facility, 
excluding the New Orleans VAMC, for the 
following examination of the record:

?	Request that a VA psychiatric 
examiner review the veteran's 
claims files.  A review of the 
record is sufficient for the 
purposes of the issue on 
appeal, and a psychiatric 
examination of the veteran is 
not necessary unless the 
examiner deems it necessary.  
The veteran has a documented 
violent history, and he 
reportedly attacked a VA 
psychiatric examiner at the New 
Orleans VAMC during an April 
2000 psychiatric examination.

?	The VA examiner should provide 
an opinion based on a review of 
the record concerning the 
degree of social and industrial 
impairment resulting from the 
veteran's PTSD, including 
whether the service-connected 
disability is sufficient by 
itself to render the veteran 
unemployable.  The examiner 
should also assign a Global 
Assessment of Functioning (GAF) 
score, consistent with the DSM 
IV, based on the veteran's 
service-connected PTSD.  A 
complete rationale for all 
opinions expressed must be 
provided.  

3.  The RO should then readjudicate the 
issues of entitlement to an initial 
evaluation for PTSD, evaluated as 30 
percent prior to February 24, 1999; in 
excess of 50 percent prior to December 
13, 1999; and in excess of 70 percent 
from February 1, 2000; including 
consideration of the old and amended 
versions of Diagnostic Code 9411 pursuant 
to 38 C.F.R. § 4.132 (1996) and 38 C.F.R. 
§ 4.130 (2003), and staged ratings 
pursuant to Fenderson.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction the RO should issue a supplemental 
statement of the case, to include a copy of the old and 
amended versions of Diagnostic Code 9411 pursuant to 
38 C.F.R. § 4.132 (1996) and 38 C.F.R. § 4.130 (2002).  The 
veteran and his representative should be provided an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



